Case 4:21-cv-10018-JEM Document 1 Entered on FLSD Docket 02/03/2021 Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  KEY WEST DIVISION

                                         IN ADMIRALTY

                                   CASE NO. 4:21-cv-10018


   IN THE MATTER OF:

   THE COMPLAINT OF KEY WEST JETSKI,
   INC. AS OWNER OF THE YAMAHA PERSONAL
   WATERCRAFT (HULL ID# YAMA2116I920)
   ITS ENGINES, TACKLE, APPURTENANCES,
   EQUIPMENT, ETC. IN A CAUSE FOR EXONTERATION
   FROM OR LIMITATION OF LIABILITY,

         Petitioners.
   ________________________________________/


      COMPLAINT FOR EXONERATION FROM OR LIMITATION OF LIAIBLITY

          WHEREAS KEY WEST JETSKI, INC. (the “Petitioner”), as the owner of the Yamaha

   Pleasure Watercraft bearing Hull ID# YAMA2116I920 (the “Vessel”), by and through their

   undersigned counsel, file this Petition for Exoneration from or Limitation of Liability pursuant

   to Chapter 30501 et. seq. of Title 46, United States Code, and Rule F of the Supplemental Rules

   for Certain Admiralty and Maritime Claims.

                           JURISDICTION, PARTIES AND VENUE

          1.      This is a claim within the Court’s admiralty and maritime jurisdiction pursuant

   to 28 U.S.C. §§1331 and 1333, the Limitation of Liability Act, 46 USC §§ 30501 et seq., and

   Rule F of the Supplemental Rules for Certain Admiralty and Maritime Claims.

          2.      Petitioner specifically invokes Rule 9(h) or the Federal Rules of Civil

   Procedure.




                                                  1
Case 4:21-cv-10018-JEM Document 1 Entered on FLSD Docket 02/03/2021 Page 2 of 12




           3.       At all times material hereto, the Yamaha Pleasure Watercraft bearing Hull ID#

   YAMA2116I920 (the “Vessel”), was owned by the Petitioner, KEY WEST JETSKI, INC., a

   Florida corportion with its principal place of business located at 5001 5th Ave, Key West,

   Florida 33040 (“Owners”).

           3.       At all times material hereto, the Vessel was registered in Key West, Monroe

   County, Florida.

           4.       At all times material hereto, the Vessel was rented to and operated by Wanisha

   Wright and/or her wife Melinda A. Smith (“Operators”) pursuant to a bareboat charter

   agreement.

           5.       The incident giving rise to this matter occurred on June 28, 2020, occurred

   during the course of a one hour jet ski rental tour in the navigable waters in or around Key

   West, Florida.

           6.       Under the circumstances of this case, there was no freight pending within the

   meaning of the applicable statutes at the start of the voyage at issue or any time up to including

   the time of the incident that is the subject of this lawsuit.

           7.       This Complaint is filed within six (6) months of the Owners receipt of its first

   written notice of claim within the meaning of 46 U.S.C. Sec. 30511 (a) giving rise to this

   limitation action.

                        OPERATIVE FACTS REGARDING THE INCIDENT

           7.       The incident that is the subject of this lawsuit involved the Yamaha Personal

   Watercraft bearing Hull ID# YAMA2116I920 (the “Vessel”).

           8.       At all times material hereto, the Vessel was rented to and operated by Wanisha

   Wright and her wife Melinda A. Smith (“Operators”) pursuant to a bareboat charter agreement.




                                                    2
Case 4:21-cv-10018-JEM Document 1 Entered on FLSD Docket 02/03/2021 Page 3 of 12




          9.      The incident allegedly occurred when Wright and Smith tipped the Vessel and

   fell into the water approximately 30 minutes into a one hour jet ski tour of the navigable

   waterways around Key West, Florida on June 28, 2020.

          10.     Wanisha Wright is believed to have broken a fingernail and/or injured her finger

   during this incident.

          11.      Prior to the commencement of their Vessel rental and the incident that is the

   subject of this lawsuit, Wanisha Wright and her wife Melinda A. Smith, rented the Vessel from

   KEY WET JETSKI, INC. pursuant to the Bare Boat Lease Rental Contract (attached hereto as

   Exhibit “1”) for the purposes of participating in the aforementioned jet ski tour in the navigable

   waters around Key West, Florida.

          12.     The Terms of the aforementioned Bare Boat Lease Rental Contract (Exhibit

   “1”) executed and agreed by Wanisha Wright are as follows:

          “This is a high risk activity and can result in injury or death. This is a release
          of liability, Hold Harmless agreement, this Indemnifies and releases the lessor
          of any negligence.

          WARNING: The charters of this equipment do not hold the Lessor responsible
          in any way whatsoever for any accident or incident resulting in injury or death
          from the use of this vessel or watersports equipment. This equipment is used at
          the renters / lessee's own risk.”

          “ACKNOWLEDGMENT OF DANGER this is a High Risk activity and can
          result in injury or Death: The undersigned hereby acknowledges and agrees
          that boats are recreational vessels and must be used with caution and care, as
          the water is used as a waterway for other commercial and recreational craft.
          The undersigned is warned to pay strict attention to instructions provided to
          them by the Lessor and to operate this vessel in a safe manner. Furthermore, it
          is recognized by both parties that in operating or riding said vessel or boat by
          the undersigned, that undersigned assumes all risk which may result in injury
          or death.”

          “RELEASE: The undersigned hereby releases, Indemnifies and Hold Harmless
          Key West Jetski, Inc., and Parrott Key Resort, HHLP, KEY WEST ONE LLC,
          and their agents, principals, officers, employees, their heirs and successors
          from any and all claims, demands, damages, action, causes of action or suit of
          any kind or nature whatsoever, including lessor negligence or for failure to
          communicate all Federal and state laws governing the lease or rental of
          Personal Watercraft including all aspects of Rules of the Road, Navigation or

                                                   3
Case 4:21-cv-10018-JEM Document 1 Entered on FLSD Docket 02/03/2021 Page 4 of 12




          operation of rented vessel or waverunner. Including going under bridges,
          channel markers, all environmental conditions, currents, tides, wind, rain, fog
          or any other vessels you may encounter. You are releasing the lessor of any
          negligence. The undersigned also releases the lessor from everything including
          slip and fall on the dock, and particularly on account of any injury including
          death sustained in the operation of use of the noted rental vessel. The
          undersigned agrees to pay all costs of any action necessary.

          LIABILITY: The undersigned agrees to be solely responsible for any and all
          damage or injuries done to or by any third party and agrees to indemnify and
          hold harmless and release the lessor even from its own negligence, Key West
          Jetski, lnc., and Parrott Key Resort, HHLP, KEY WEST ONE LLC, their agents,
          principals, officers, employees, their heirs and assigns from any and all claims
          including a third party, but not limited to the costs of any necessary legal actions
          and attorney fees. Lessee agrees to Indemnify, hold harmless and release Lessor
          and their agents for any and damages or injuries which he or she may sustain
          even by a third party incident or from lessor negligence, from the operation or
          use of the rental vessel leased here under or caused by Lessee to others.

          Leasee agrees to indemnify and save Lessor harmless against any and all claims
          and liability of whatsoever kind or nature not otherwise covered herein,
          including negligence. Lessee agrees to pay all costs and expenses including
          attorney's fees incurred in connection there with relating to or arising from the
          possession, use, maintenance, condition or operation of the rental vessel.”

          13.    Prior to the commencement of their Vessel rental and the incident that is the

   subject of this lawsuit, Wanisha Wright and Melinda A. Smith, each completed and initialled

   each item on the two page PWC Renter Orientation Checklist (attached hereto as Exhibit “2”)

   that cautions and instructs renters to “Know Operational Controls”, “Take Early Action to

   Avoid Collisions”, “Scan Constantly”, “Operate Defensively”, “Avoid Aggressive

   Maneuvers”, “Know How to Right the PWC in Open Water”, “Follow Rental Agency Rules

   and Boating Laws” and “Know the Waters: Know the area in which you will be operating and

   observe all navigational markers and signs.”

          14.    Prior to the commencement of their Vessel rental and the incident that is the

   subject of this lawsuit, Wanisha Wright and Melinda A. Smith, each executed a Release of

   Liability, Assumption of Risk, Waiver of Claims, Indemnification & Binding Arbitration

   Agreement (attached hereto as Composite Exhibit “3”).



                                                   4
Case 4:21-cv-10018-JEM Document 1 Entered on FLSD Docket 02/03/2021 Page 5 of 12




          15.    The Terms of the aforementioned Release of Liability, Assumption of Risk,

   Waiver of Claims, Indemnification & Binding Arbitration Agreement (Exhibit “3”) executed

   and agreed by Wanisha Wright are as follows:

          “Notice - By signing this document you may be waiving certain legal rights,
          including the right to sue.

          Release and Waiver of Claims: Assumption of the Risk; Indemnification
          Agreement

          ln consideration of being allowed to use the facilities. vessels, and participate
          in operating personal watercraft and other activities (collectively the
          ‘Activities’) provided by Key West Jet Ski lnc. (the ‘Host’), the Participant
          hereby agrees. to the fullest extent permitted by law, as follows:

          1) TO WAIVE ALL CLAIMS that he/she has or may have against the Host
          arising out of the Participant's participation in the Activities or the use of any
          equipment provided by the Host ("Equipment") including while receiving
          instruction and/or training. As used herein. the term "Equipment" shall include,
          but not be limited to, personal watercraft;

          2) TO ASSUME ALL RISKS of participating in the Activities and using the
          Equipment, even those caused by the negligent acts or conduct of the Host. its
          owners, affiliates, operators, employees, agents, and/or officers. The
          Participant
          understands that there are inherent risks of participating in the Activities and
          using the Equipment, which may be both foreseen and unforeseen and include
          serious physical injury and death;

          3) TO RELEASE the Host, its owners, affiliates, operators, employees, agents,
          and officers from all liability for any loss, damage, injury. death, or expense
          that the Participant (or his/her next of kin) may suffer. arising out of his/her
          participation in the Activities and/or use of the Equipment. including while
          receiving instruction and/or training. The Participant specifically understands
          that he/she is releasing any and all claims that arise or may arise from any
          negligent acts or conduct of the Host, its owners, affiliates, operators,
          employees, agents, and/or officers, to the fullest extent permitted by law.
          However, nothing in this Agreement shall be construed as a release for conduct
          that is found to constitute gross negligence or intentional conduct; and

          4) TO INDEMNIFY the Host, its owners. Affiliates, operators, employees,
          agents, and/or officers from all liability for any loss. damage, injury, death, or
          expense that the Participant (or his/her next of kin) may suffer, arising out of
          participation in the Activities and/or use of the Equipment, including while
          receiving instruction and/or training.”




                                                  5
Case 4:21-cv-10018-JEM Document 1 Entered on FLSD Docket 02/03/2021 Page 6 of 12




            16.   Prior to the commencement of their Vessel rental and the incident that is the

   subject of this lawsuit, Wanisha Wright and Melinda A. Smith, each completed and initialled

   each item on a second PWC Renter Orientation Checklist (attached hereto as Composite

   Exhibit “4”), confirming that they were “instructed on and underst(ood) the rules and

   information provided in (that) orientation” prior to commencing their Vessel rental.

            17.   As a routine custom and practice, Petitioner required all jet ski tour participants

   to complete the aforementioned PWC Orientation Checklists prior to the commencement of

   their rentals and to attend a further 15-20 minute oral safety briefing by one of the Petitioner’s

   tour guide thoroughly covering each and every one of the safety items on the PWC Orientation

   Checklists.

            18.   Prior to the commencement of their Vessel rental and the incident that is the

   subject of this lawsuit, Wanisha Wright and Melinda Smith were then given this further 15-20

   minute oral safety briefing thoroughly detailing the PWC controls and the safe operation of the

   Vessel by one of Petitioner’s two tour guides assigned to the jet ski tour.

            19.   At the start of the jet ski tour, Petitioner’s tour guides observed Wright and

   Smith successfully operate the Vessel in accordance with their instructions.

            20.   After commencing their Vessel rental and the jet ski tour around Key West,

   Wright and Smith continued to successfully operate the Vessel for approximately 30 minutes

   before the incident occurred.

            21.   During a scheduled stop approximately halfway through the jet ski tour, Wright

   and Smith suddenly tipped the then stationary Vessel they were operating and fell into the

   water.

            22.   Within seconds, Wright and Smith had promptly re-boarded the Vessel without

   assistance or further incident. There was no damage to the Vessel.




                                                   6
Case 4:21-cv-10018-JEM Document 1 Entered on FLSD Docket 02/03/2021 Page 7 of 12




            23.    One of the Petitioner’s two tour guides immediately approached Wright and

   Smith to ensure they were okay and ask if they needed any assistance. It was during this

   interaction that Petitioner’s tour guide noticed Wright had one of her fingers in her mouth.

            24.    Petitioner’s tour guide asked Wright if she had broken one of her extremely long

   artificial fingernails. Wright nodded her head affirmatively, but refused to take her finger out

   of her mouth.

            25.    Petitioner’s tour guide asked Wright several times if she wanted medical

   assistance, if she wanted to return to the dock and if he could see her fingernail to determine

   the extent of the injury. Wright repeatedly declined and refused to remove her finger from her

   mouth.

            26.    Instead, both Wright and Smith repeatedly assured Petitioner’s tour guide that

   she did not require medical assistance and both indicated that they wanted to continue with the

   jet ski tour.

            27.    Once the tour had resumed, Wright and Smith continued operating the Vessel

   for another 5-6 miles without incident and only signalling the Petitioner’s tour guide for

   assistance minutes before the final stop of the tour.

            28.    When Petitioner’s tour guide approached them again in response, Wright still

   had her finger in her mouth and continued to refuse to show the Petitioner’s tour guide the

   alleged injury to her fingernail and/or finger.

            29.    Petitioner’s tour guide again asked Wright if they could get her medical

   assistance and advised that he would call ahead for medical assistance to be waiting at the dock.

   Wright declined.

            30.    Both Wright and Smith advised that they did not want medical assistance but

   that they simply wanted to return to the dock immediately.




                                                     7
Case 4:21-cv-10018-JEM Document 1 Entered on FLSD Docket 02/03/2021 Page 8 of 12




          31.     Petitioner’s tour guide called for a back-up guide and, together, they took

   Wright and Smith back to the dock.

          32.      After arriving back at the dock, Smith and Wright left the scene and, upon

   information and belief, Smith took Wright to Lower Keys Medical Center.

          33.     According to records produced by the Florida Fish and Wildlife Commission

   (attached hereto as Exhibit “5”), the Petitioner reported the incident at 6:53 p.m.

          34.     At 8:05 p.m. that same evening, Florida Fish and Wildlife Officer Shepherd met

   with Wanesha Wright at the campground she was staying at after being discharged from Lower

   Keys Medical Center.

          35.     FWC Officer Shephard indicated in his Incident Listing “NO INJURY BEYOND

   FIRST AID. TWO SELF REPORTS BEING ISSUED TO BOTH PARTIES” and closed the file

   at 9:40 p.m. the same evening.

          36.     Wanisha Wright subsequently submitted the attached Florida Boating Accident

   Self Report (attached hereto as Composite Exhibit “6”), in which she estimated her damages

   at USD $200.

          37.     At all times material hereto, the Vessel was seaworthy properly and efficiently

   manned, supplied, equipped, and furnished; and well and sufficiently fitted and supplied with

   suitable machinery, tackle, apparel and appliances, all in good order and condition and suitable

   for the use for which it was engaged.

          38.     The incident of June 28, 2020 as aforeseaid, and the resulting injuries, losses

   and damages, were neither caused, nor were contributed to, by any fault, neglect, or want of

   care on the part of the Petitioner, nor anyone for whose acts Petitioner are, or may be

   responsible, but on the contrary, were caused solely by conditions beyond Petitioners’ control

   and actual or constructive knowledge.

          39.     Petitioner denies any privity with or knowledge of any particular wrongful act


                                                  8
Case 4:21-cv-10018-JEM Document 1 Entered on FLSD Docket 02/03/2021 Page 9 of 12




   or omission, fault, want of due care or breach of any duty that could be considered a legal cause

   of the incident.

          40.     The following persons, as of this date, have asserted claims against the

   Petitioner as a result of the incident of June 28, 2020:

          (a)     Justin Shapiro, Esq.
                  Leesfield Scolaro
                  2350 South Dixie Highway
                  Miami, Florida 33133
                  Phone: (305) 854-4900
                  Email: Info@Leesfield.com

          (b)     Wanisha Wright, Operator


          (c)     Melinda Smith, Operator

          41.     Petitioner desires to contest their liability for any such claims and, therefore,

   shows they are entitled to a decree exonerating them and the vessel from liability. Should this

   Honorable Court, however, adjudge that Petitioner is liable to any extent in the premises, then

   Petitioner claims the benefit of limitation of liability as provided in 46 U.S.C.A. Section 30501

   et seq., and all statutes amendatory thereof and supplementary thereto.

          42.     Petitioner alleges that the amount of the damages and/or claim hereinabove

   described potentially exceed the amount or value of Petitioners’ interest in the Vessel together

   with any freight pending. Petitioner hereby offers and files its Certificate of No Freight Pending

   attached hereto as Exhibit “7”.

          43.     Petitioner asserts that the value of the Vessel was less than $6,000.00 following

   the termination of the June 28, 2020 incident which gives rise to this limitation action.

          44.     Petitioner hereby offers and files an affidavit of value by Donald Kirkpatrick on

   behalf of the Petitioner, KEY WEST JETSKI, INC., the owner of the Vessel after the incident,


                                                   9
Case 4:21-cv-10018-JEM Document 1 Entered on FLSD Docket 02/03/2021 Page 10 of 12




    attesting that the value of the Vessel is less than $6,000.00 (attached hereto as Exhibit “8”).

           45.       Petitioner offers and will file an Ad Interim Stipulation with approved surety

    for the payment into this Honorable Court of the aggregate amount of Petitioner’s interest in

    the Vessel at the termination of the voyage aforesaid, with interest at the rate of six (6%) percent

    per annum from the date of the Stipulation, and for all costs; and in addition thereto, Petitioner

    is preparing to give bond or stipulation for any amount in excess of the Ad Interim Stipulation

    as may be ascertained and determined to be necessary under any orders of this Honorable Court,

    as provided by the laws of the United States and the Federal Rules of Civil Procedure.

           WHEREFORE, Petitioner requests:

    (a) In accordance with the provisions set forth in Supplemental Rule (F)(4) and Local

       Admiralty Rule 7.01(g), that this Honorable Court enter an Order directing issuance of a

       notice to all persons, firms and corporations claiming damage for any and all losses,

       damages, destructions, deaths or injuries, resulting from the incident of June 28, 2020,

       admonishing each of them to file their claim with the Clerk of this Court and serve copies

       of said claims on the attorney for Petitioner on or before the date fixed by the Court in the

       notice or be forever barred or permanently enjoin from making or filing any such claims,

       to make due proof of their respective claims before this Court, and to appear and answer

       the allegations of this Complaint according to the law and rules and practices of this Court

       on or before a certain time to be fixed by the notice;

    (b) that this Honorable Court enter an Order approving the Ad Interim Stipulation filed by

       Petitioner;

    (c) that this Honorable Court restrain, stay and enjoin the further prosecution of any and all

       actions, suits, or proceedings already commenced and the commencement or prosecution

       thereafter of any and all actions, suits or proceedings of any nature or description

       whatsoever in any jurisdiction against Petitioner, as aforesaid, or against the Yamaha

                                                    10
Case 4:21-cv-10018-JEM Document 1 Entered on FLSD Docket 02/03/2021 Page 11 of 12




       Pleasure Watercraft bearing Hull ID# YAMA2116I920 (“Vessel”) or against any property

       of the Petitioner, except in this action to recover damages for or in respect of any loss,

       damage, injury, or destruction caused by or resulting from the aforesaid voyage;

    (d) that this Honorable Court enter judgment that Petitioner and the vessel are not liable for

       any losses, damages, deaths, injuries, destruction, or any other claim whatsoever arising

       out of the incident of June 28, 2020, or out of the voyage described herein and that

       accordingly Plaintiff be exonerated from any and all liability which has been or may be

       claimed against them as a result of this voyage and incident; in the alternative if such

       liability is found to exist, that Petitioners’ liability be limited to the amount of the value of

       the Petitioners’ interest in the Vessel and pending freight immediately after the above-

       mentioned incident of June 28, 2020; and that the money or security paid be divided pro

       rata among such Claimants as may duly provide their claims before this Court, saving to

       all parties any priorities they may be legally entitled to; and that judgment and decree be

       entered discharging Petitioner and the Vessel of and from all further liability and forever

       enjoining and prohibiting filing and prosecution of any claims against Petitioner or their

       property in consequence of or in connection with the matters and happening referred to in

       this Complaint.

    (e) that Petitioner be granted such other, further, or different relief as may be proper under the

       circumstances.

    Dated this 3rd day of February, 2021.

                                                   Respectfully submitted,

                                            By:    ____/s/ Neil Bayer___________
                                                   Neil Bayer, Esq.
                                                   Fla Bar No.: 615684

                                            By:    ___/s/ Chase Alexandra Jansson_______
                                                   Chase Alexandra Jansson, Esq.

                                                    11
Case 4:21-cv-10018-JEM Document 1 Entered on FLSD Docket 02/03/2021 Page 12 of 12




                                      Fla Bar No.: 1002265

                                      Campbell Johnston Clark, LLP
                                      Attorneys for the Petitioner
                                      2600 Douglas Road
                                      Suite 508
                                      Coral Gables, FL 33134
                                      Tel. : 786-204-3784
                                      Email: neil@cjclaw.com
                                      Email: chase@cjclaw.com
                                      Email: cindy@cjclaw.com




                                       12
